Title: Thomas Jefferson’s Note for Destutt de Tracy’s Treatise on Political Economy, [ca. 6 April 1816]
From: Jefferson, Thomas,Destutt de Tracy, Antoine Louis Claude
To: 


          
            ca. 6 Apr. 1816
          
          A Note communicated to the Editor. Our author’s classification of taxes being taken from those practised in France, will scarcely be intelligible to an American reader, to whom the nature as well as names of some of them must be unknown. the taxes with which we are familiar class themselves readily according to the bases on which they rest. 1. Capital. 2. Income. 3. Consumption. these may be considered as commensurate; Consumption being generally equal to Income; and Income the annual profit of Capital. a government may select either of these bases for the establishment of it’s system of taxation, and so frame it as to reach the faculties of every member of the society, and to draw from him his equal proportion of the public contributions. and if this be correctly obtained, it is the perfection of the function of taxation but when once a government has assumed it’s basis, to select and tax special articles from either of the other classes is double taxation. for example, if the system be established on the basis of Income, and his just proportion on that scale has been already drawn from every one, to step into the field of consumption, and tax special articles in that, as broadcloth or homespun, wine or whiskey, a coach or a waggon, is doubly taxing the same article. for that portion of Income, with which these articles are purchased, having already paid it’s tax as Income, to pay another tax on the thing it purchased, is paying twice for the same thing. it is an aggrievance on the citizens who use these articles in exoneration of those who do not, contrary to the most sacred of the duties of a government, to do equal & impartial justice to all it’s citizens.
          How far it may be the interest and the duty of all to submit to this sacrifice on other grounds, for instance, to pay for a time an impost on the importation of certain articles, in order to encourage their manufacture at home, or an Excise on others injurious to the morals or health of the citizens, will depend on a series of considerations of another order, and beyond the proper limits of this note. the reader, in deciding which basis of taxation is most eligible for the local circumstances of his country, will of course avail himself of the weighty observations of our author.
        